Citation Nr: 1727094	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate compensable rating for left knee tendonitis based on limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for left knee tendonitis and assigned a 0 percent rating effective November 15, 2010.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in February 2016.  The Board then adjudicated the claim in April 2016 and granted a 10 percent rating for instability associated with left knee tendonitis.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the matter back to the Board in December 2016.

Notably, the VLJ who heard testimony from the Veteran at the April 2016 hearing is no longer with the Board.  In April 2017, the Veteran was notified that he may testify before another VLJ.  However, he has not responded to that letter, and therefore the Board will proceed with the adjudication of his claim. 


FINDING OF FACT

Left knee tendonitis is manifested by extension of 5 degrees and flexion of 130 degrees.




	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for a separate compensable rating for left knee tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board granted the Veteran a 10 percent rating for his left knee tendonitis based on instability in the knee.  The Court remanded the matter back to the Board to address the specific issue of whether a separate compensable rating is warranted for limitation of motion of the left knee based on findings contained in a February 2011 VA examination and a February 2016 disability benefits questionnaire (DBQ) completed by the Veteran's physician.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code (DC) 5260 addresses limitation of flexion of the knee.  Flexion limited to 60 degrees warrants a 0 percent rating, and flexion limited to 45 degrees warrants a 10 percent rating.  DC 5261 addresses limitation of extension of the knee.  Extension limited to 5 degrees warrants a 0 percent rating, and extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

During the February 2011 VA examination, tenderness in the knee was noted, but flexion was 140 degrees without pain and extension was 0 degrees without pain on both initial and repetitive testing.  The February 2016 DBQ recorded 130 degrees of flexion and 5 degrees of extension without pain on initial testing.  With additional testing, the Veteran experienced mild pain on the third repetition, but range of motion findings were unchanged.

Clearly, the objective range of motion findings recorded during these examinations are not consistent with a compensable rating for either flexion or extension, even when accounting for pain on repetitive testing.  

In addition to the above, however, the February 2011 examiner stated that the effect on the Veteran's usual occupation was "left knee pain limiting movements."  While the Board has considered this statement, it appears to be a reference to the history of flare-ups reported by the Veteran during that examination.  Specifically, the Veteran stated that he experienced flare-ups up to four times per year, precipitated by running long distances and manifested by limitation of motion.  He also reported occasional pain when walking long distances.

Similarly, the physician who completed the February 2016 DBQ checked a box noting that the Veteran had additional limitation of motion in the knee following repetitive testing, notwithstanding the fact that she documented the same flexion and extension measurements during the examination.  She went on to state that additional functional loss following repetitive testing was due to weakened movement and pain on movement, but not less movement than normal.  She did not provide any explanation for her finding that repetitive testing caused additional limitation of motion.

The Board must ultimately conclude that a compensable rating is not warranted in light of the totality of the evidence.  In particular, the DBQ stated that the Veteran's knee condition impacted his physical abilities if "excessive" exercise was required, noting that he had pain with running greater than three miles per day.  This is consistent with the 2011 VA examination report documenting limitation of motion and occasional pain with running or walking long distances and flare-ups about four days a year.

Percentage ratings represent as far as practicably can be determined the average impairment in earning capacity resulting from disabilities.  38 C.F.R. § 4.1.  Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  The basis of disability evaluations is the ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The Veteran's ability to run up to three miles a day strongly suggests that his condition does not have a significant impact on his daily life or occupational functioning, particularly when viewed with the objective findings.  His report of flare-ups four times a year is also not sufficient to warrant consideration of a higher rating.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).  The Board has complied with the JMPR in this case.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A separate compensable rating for left knee tendonitis based on limitation of motion is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


